IN THE
TENTH COURT OF
APPEALS










 

No. 10-04-00054-CR
 
Randy Lee Wells,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the 77th District Court
Limestone County, Texas
Trial Court # 10212-A
 

MEMORANDUM 
Opinion

 
Prior to issuance of an opinion by this
Court, appellant filed a “Voluntary Dismissal of Appeal” under Texas Rule of
Appellate Procedure 42.2.  Tex. R. App. P. 42.2.  The appellant personally signed this
withdrawal, and the State approved the withdrawal as to form and
substance.  Thus, appellant’s motion to
dismiss the appeal is granted.
 
PER CURIAM
 
Before Chief Justice Gray,
Justice Vance, and
Justice Reyna
Dismissed
Opinion delivered and filed February
 16, 2005
Do not publish
[CRPM]